IN THE SUPREME COURT OF THE STATE OF NEVADA


                     IN THE MATTER OF THE AUDIE G.                          No. 82459
                     LEVENTHAL IRREVOCABLE TRUST
                     DATED MAY 12, 2010.

                    AUDIE G. LEVENTHAL,                                          FILED
                    Appellant,
                    vs.                                                          MAY 1 2 2022
                    GOODSELL LAW GROUP,                                        ELIZABETH A. BROWN
                                                                             CLERKgF SUPREME COURT
                    Res • ondent.                                           BY
                                                                                    I
                                                                                 DE.PUCLERK O




                                         ORDER DISMISSING APPEAL
                                On August 19, 2021, this court entered an order dismissing the
                    appeal of the Audie G. Leventhal Irrevocable Trust dated May 12, 2010 (the
                    Trust) because the Trust had not retained new counsel following its
                    previous counsel's withdrawal. See In the Matter of the Audie G. Leventhal
                    Irrevocable Tr. Dated May 12, 2010, Docket No. 82459 (Aug. 19, 2021, Order
                    Dismissing Appeal in Part, Reinstating Briefing, and Directing
                    Transmission of Record). Our order also indicated that if appellant Audie
                    G. Leventhal did not retain new counsel, his appeal would proceed with
                    Leventhal acting pro se. Id.
                                Leventhal did not retain new counsel, and he has since filed his
                    Appellant's Informal Brief. Therein, he argues that the district court lacked
                    jurisdiction over the Trust and erroneously awarded respondent attorney




SUPREME COURT
     OF
   NEVADA

(0) 1947A
                                                                                         ;al - 15 0747
                •
fees.1 Upon our review of the record, however, we conclude that Leventhal
in his personal capacity is not aggrieved by any of the district coures
challenged decisions. Rather, Leventhal's involvement in the underlying
matter was based solely on his status as one of the Trust's trustees. As
such, he cannot argue in pro se on behalf of the Trust that the district court
lacked jurisdiction over the Trust. See NRAP 46A(b)(2) ("A corporation or
other entity inay not appear without counsel."). Similarly, both the district
courfs September 18, 2020, and January 19, 2021, orders awarding
attorney fees to respondent specify that Leventhal is liable for those fees
only in his capacity as a trustee of the Trust, that the fees are to be paid
from the Trust's assets, and that Leventhal is not personally liable for those
fees.2
              Because Leventhal in his personal capacity is not aggrieved by
either of those orders, we lack jurisdiction over this appeal insofar as
Leventhal seeks to challenge them on appeal. See Valley Bank of Nev. v.
Ginsburg, 110 Nev. 440, 446, 874 P.2d 729, 734 (1994) (recognizing that this
court has jurisdiction to entertain an appeal only when it is brought by an
fiaggrieved party" and that a party is aggrieved when a personal or property

right is adversely affected (citing NRAP 3A(a)). And because the only



      'Leventhal raises other arguments, but because they pertain to issues
that are outside the scope of the underlying litigation, we do not address
them.

         2A1though the September 18, 2020, order does not expressly state as
much, that order was drafted by respondent. In respondent's November 29,
2020, district court filing, respondent represented to the district court that
this was the intended effect of the order.




                                      2
                     potentially aggrieved party—the Trust—has already been dismissed, there
                     is no remaining issue for this court to resolve on appeal. See Personhood
                     Nev. v. Bristol, 126 Nev. 599, 602, 245 P.3d 572, 574 (2010) (observing that
                     this court's duty is to resolve actual controversies). Accordingly, we order
                     the remainder of this appeal dismissed.
                                  It is so ORDERED.3




                                              arraguirre



                           A---------"'
                     Herndon
                                               , J.




                     cc:   Hon. Jessica K. Peterson, District Judge
                           Carolyn Worrell, Settlement Judge
                           Audie G. Leventhal
                           Goodsell Law Group
                           Eighth District Court Clerk




                           3The  Honorable Mark Gibbons, Senior Justice, participated in the
                     decision of this matter under a general order of assignment.




SUPREME COURT
        OF
     NEVADA                                                3
(0) I947A    4402,